Citation Nr: 0629269	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-26 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for arthritis of the lower 
extremities, including as secondary to service-connected 
post-traumatic arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran had active service from February 1961 to February 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran has submitted several Substantive Appeals (VA 
Forms 9) with regard to the above-referenced issue.  In a 
July 2004 VA Form 9, the veteran requested a Board hearing at 
the RO via videoconference.  In a VA Form 9 received in June 
2004, the veteran indicated he did not want a Board hearing.  
However, in a VA Form 9 dated in June 2006, the veteran again 
indicated he wanted a Board hearing at the RO.  A June 2006 
statement from the veteran's representative reiterated this 
hearing request and specified that he desired a 
videoconference hearing.  Based on this latest communication 
from both the veteran and his representative, the Board finds 
that a remand is necessary to schedule the veteran for his 
desired Board hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge at the earliest available 
opportunity, with appropriate notification 
to the veteran and his representative, the 
Disabled American Veterans.  A copy of the 
notice to the veteran of the scheduling of 
the hearing should be placed in the 
record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


